 



Exhibit 10.03

INTUIT INC.

1993 EQUITY INCENTIVE PLAN

As Adopted February 1, 1993
and As Amended through January 16, 2002

     1. PURPOSE. The purpose of the Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company (or any Parent, Subsidiary or
Affiliate of the Company), by offering those persons an opportunity to
participate in the Company’s future performance through awards of Options,
Restricted Stock, Stock Bonuses and Performance Awards. Capitalized terms are
defined in Section 24 if they are not otherwise defined in other sections of the
Plan.

     2. SHARES SUBJECT TO THE PLAN.

          2.1 Number of Shares Available. Effective as of January 16, 2002, the
total number of authorized Shares not issued or subject to outstanding grants
under the Plan shall be 1,900,000 Shares. Subject to Sections 2.2 and 19, the
total number of Shares reserved and available for grant and issuance pursuant to
Awards granted and outstanding under the Plan shall be 63,935,000 Shares. Shares
that are subject to Awards granted under the Plan (including but not limited to
Awards that expire or become unexercisable for any reason without having been
exercised) shall not become available for grant or issuance under the 2002
Equity Incentive Plan. At all times the Company will reserve and keep available
a sufficient number of Shares to satisfy the requirements of all outstanding
Awards granted under the Plan.

          2.2 Adjustment of Shares. If the number of outstanding Shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company, without consideration, then (a) the number of Shares
reserved for issuance under the Plan, (b) the Exercise Prices of and number of
Shares subject to outstanding Options, and (c) the number of Shares subject to
other outstanding Awards, will be proportionately adjusted, subject to any
required action by the Board or the stockholders of the Company and compliance
with applicable securities laws; provided that fractions of a Share will not be
issued but will either be paid in cash at Fair Market Value, or will be rounded
up to the nearest Share, as determined by the Committee; and provided further
that the Exercise Price of any Option may not be decreased to below the par
value of the Shares.

     3. ELIGIBILITY. ISOs may be granted only to employees (including officers
and directors who are also employees) of the Company or of a Parent or
Subsidiary of the Company. All other Awards may be granted to employees,
officers, directors, consultants, independent contractors and advisors of the
Company or any Parent, Subsidiary or Affiliate of the Company; provided that
such consultants, contractors and advisors render bona fide services not in
connection with the offer and sale of securities in a capital-raising
transaction. A person may be granted more than one Award under the Plan. Each
person is eligible to receive Awards with respect to an aggregate maximum of
2,000,000 Shares over the term of the Plan.

     4. ADMINISTRATION.

          4.1 Committee Authority. The Plan shall be administered by the
Committee. Subject to the terms and conditions of the Plan, the Committee will
have full power to implement and carry out the Plan. Without limiting the
previous sentence, the Committee will have the authority to:



        (a)    construe and interpret the Plan, any Award Agreement and any
other agreement or document executed pursuant to the Plan;           (b)   
prescribe, amend and rescind rules and regulations relating to the Plan,
including determining the forms and agreements used in connection with the Plan;
provided that the Committee may delegate to the President, the Chief Financial
Officer or the officer in charge of Human Resources, in

1



--------------------------------------------------------------------------------



 





             consultation with the General Counsel, the authority to approve
revisions to the forms and agreements used in connection with the Plan that are
designed to facilitate Plan administration, and that are not inconsistent with
the Plan or with any resolutions of the Committee relating to the Plan;  
        (c)    select persons to receive Awards; provided that the Committee may
delegate to one or more executive officers of the Company the authority to grant
an Award under the Plan to Participants who are not Insiders of the Company;  
        (d)    determine the terms of Awards;           (e)    determine the
number of Shares or other consideration subject to Awards;           (f)   
determine whether Awards will be granted singly, in combination, or in tandem
with, in replacement of, or as alternatives to, other Awards under the Plan or
any other incentive or compensation plan of the Company or any Parent,
Subsidiary or Affiliate of the Company;           (g)    grant waivers of Plan
or Award conditions;           (h)    determine the vesting, exercisability and
payment of Awards;           (i)    correct any defect, supply any omission, or
reconcile any inconsistency in the Plan, any Award or any Award Agreement;  
        (j)    determine whether an Award has been earned;           (k)   
amend the Plan, except for amendments that increase the number of Shares
available for issuance under the Plan or change the eligibility criteria for
participation in the Plan; or any other amendments that require approval of the
stockholders of the Company; or           (l)    make all other determinations
necessary or advisable for the administration of the Plan.

          4.2 Committee Interpretation and Discretion. Any determination made by
the Committee with respect to any Award shall be made in its sole discretion at
the time of grant of the Award or, unless in contravention of any express term
of the Plan or Award, at any later time, and such determination shall be final
and binding on the Company and all persons having an interest in any Award under
the Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by Participant or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and Participant.

     5. OPTIONS. The Committee may grant Options to eligible persons and will
determine (i) whether the Options will be ISOs or NQSOs; (ii) the number of
Shares subject to the Option, (iii) the Exercise Price of the Option, (iv) the
period during which the Option may be exercised, and (v) all other terms and
conditions of the Option, subject to the following:

          5.1 Form of Option Grant. Each Option granted under the Plan will be
evidenced by a Stock Option Agreement that will expressly identify the Option as
an ISO or NQSO. The Stock Option Agreement will be substantially in a form
(which need not be the same for each Participant) that the Committee or an
officer of the Company (pursuant to Section 4.1(b)) has from time to time
approved, and will comply with and be subject to the terms and conditions of the
Plan.

          5.2 Date of Grant. The date of grant of an Option will be the date on
which the Committee makes the determination to grant the Option, unless a later
date is otherwise specified by the Committee. The Stock Option Agreement, and a
copy of the Plan and the current Prospectus for the Plan (plus any additional
documents required to be delivered under applicable laws), will be delivered to
the Participant within a reasonable time after the

2



--------------------------------------------------------------------------------



 



Option is granted. The Plan, the Prospectus and other documents may delivered in
any manner (including electronic distribution or posting) that meets applicable
legal requirements.

          5.3 Exercise Period and Expiration Date. Options will be exercisable
within the times or upon the occurrence of events determined by the Committee
and set forth in the Stock Option Agreement, subject to the provisions of
Section 5.6, and subject to Company policies established by the Committee (or by
individuals to whom the Committee has delegated responsibility) from time to
time with respect to vesting during leaves of absences. The Stock Option
Agreement shall set forth the last date that the option may be exercised (the
“Expiration Date”); provided that no Option will be exercisable after the
expiration of ten years from the date the Option is granted; and provided
further that no ISO granted to a Ten Percent Stockholder will be exercisable
after the expiration of five years from the date the Option is granted. The
Committee also may provide for Options to become exercisable at one time or from
time to time, periodically or otherwise, in such number of Shares or percentage
of Shares subject to the Option as the Committee determines.

          5.4 Exercise Price. The Exercise Price of an Option will be determined
by the Committee when the Option is granted and may be less than Fair Market
Value (but not less than the par value of the Shares); provided that (i) the
Exercise Price of an ISO will not be less than the Fair Market Value of the
Shares on the date of grant and (ii) the Exercise Price of any ISO granted to a
Ten Percent Stockholder will not be less than 110% of the Fair Market Value of
the Shares on the date of grant. Payment for the Shares purchased must be made
in accordance with Section 8 of the Plan and the Stock Option Agreement.

          5.5 Procedures for Exercise. A Participant may exercise Options by
following the procedures established by the Company’s Stock Administration
Department, as communicated and made available to Participants through the stock
pages on the Intuit Legal Department intranet web site, and/or through the
Company’s electronic mail system.

          5.6 Termination.

     (a)  Vesting. Any Option granted to a Participant will cease to vest on the
Participant’s Termination Date, if the Participant is Terminated for any reason
other than “total disability” (as defined in this Section 5.6(a)) or death (or
his or her death occurs within three months of Termination). Any Option granted
to a Participant who is an employee or a director will vest as to 100% of the
Shares subject to such Option, if the Participant is Terminated due to “total
disability” or death (or his or her death occurs within three months of
Termination). For purposes of this Section 5.6(a), “total disability” shall
mean: (A) (i) for so long as such definition is used for purposes of the
Company’s group life insurance and accidental death and dismemberment plan or
group long term disability plan, that the Participant is unable to perform each
of the material duties of any gainful occupation for which the Participant is or
becomes reasonably fitted by training, education or experience and which total
disability is in fact preventing the Participant from engaging in any employment
or occupation for wage or profit; or, (ii) if such definition has changed, such
other definition of “total disability” as determined under the Company’s group
life insurance and accidental death and dismemberment plan or group long term
disability plan; and (B) the Company shall have received from the Participant’s
primary physician a certification that the Participant’s total disability is
likely to be permanent.

     (b)  Post-Termination Exercise Period. Following a Participant’s
Termination, the Participant’s Option may be exercised to the extent vested as
set forth in Section 5.6(a):

              (i) no later than 90 days after the Termination Date if a
Participant is Terminated for any reason except death or Disability, unless a
longer time period, not exceeding five years, is specifically set forth in the
Participant’s Stock Option Agreement; provided that no Option may be exercised
after the Expiration Date of the Option; or     (ii) no later than (A) twelve
months after the Termination Date in the case of Termination due to Disability
or (B) eighteen months after the Termination Date in the case of Termination due
to death or if a Participant dies within three months of the Termination Date,
unless a longer time period, not exceeding five years, is specifically set forth
in the Participant’s

3



--------------------------------------------------------------------------------



 



                Stock Option Agreement; provided that no Option may be exercised
after the Expiration Date of the Option.

          5.7 Limitations on Exercise. The Committee may specify a reasonable
minimum number of Shares that may be purchased on any exercise of an Option;
provided that the minimum number will not prevent a Participant from exercising
an Option for the full number of Shares for which it is then exercisable.

          5.8 Limitations on ISOs. The aggregate Fair Market Value (determined
as of the date of grant) of Shares with respect to which ISOs are exercisable
for the first time by a Participant during any calendar year (under the Plan or
under any other incentive stock option plan of the Company or any Affiliate,
Parent or Subsidiary of the Company) shall not exceed $100,000. If the Fair
Market Value of Shares on the date of grant with respect to which ISOs are
exercisable for the first time by a Participant during any calendar year exceeds
$100,000, the Options for the first $100,000 worth of Shares to become
exercisable in that calendar year will be ISOs, and the Options for the Shares
with a Fair Market Value in excess of $100,000 that become exercisable in that
calendar year will be NQSOs. If the Code is amended after the Effective Date of
the Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISOs, such different limit shall be automatically
incorporated into the Plan and will apply to any Options granted after the
effective date of the amendment.

          5.9 Notice of Disqualifying Dispositions of Shares Acquired on
Exercise of an ISO. If a Participant sells or otherwise disposes of any Shares
acquired pursuant to the exercise of an ISO on or before the later of (1) the
date two years after the Date of Grant, and (2) the date one year after the
exercise of the ISO (in either case, a “Disqualifying Disposition”), the
Participant must immediately notify the Company in writing of such disposition.
The Participant may be subject to income tax withholding by the Company on the
compensation income recognized by the Participant from the Disqualifying
Disposition.

          5.10 Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor; provided that any such action may not, without the
written consent of Participant, impair any of Participant’s rights under any
Option previously granted. Any outstanding ISO that is modified, extended,
renewed or otherwise altered shall be treated in accordance with Section 424(h)
of the Code. The Committee may reduce the Exercise Price of outstanding Options
without the consent of Participants affected, by a written notice to them;
provided, however, that the Exercise Price may not be reduced below the minimum
Exercise Price that would be permitted under Section 5.4 of the Plan for Options
granted on the date the action is taken to reduce the Exercise Price; and
provided, further, that the Exercise Price shall not be reduced below the par
value of the Shares.

          5.11 No Disqualification. Notwithstanding any other provision in the
Plan, no term of the Plan relating to ISOs will be interpreted, amended or
altered, and no discretion or authority granted under the Plan will be
exercised, so as to disqualify the Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code.

     6. RESTRICTED STOCK AWARDS. The Committee may award Restricted Stock Awards
under the Plan to any eligible person. The Committee will determine the number
of Shares subject to the Restricted Stock Award, the Purchase Price, the
restrictions on the Shares and all other terms and conditions of the Restricted
Stock Award, subject to the following:

          6.1 Restricted Stock Purchase Agreement. All purchases under a
Restricted Stock Award will be evidenced by Restricted Stock Purchase Agreement,
which will be in substantially a form (which need not be the same for each
Participant) that the Committee has from time to time approved, and will comply
with and be subject to the terms and conditions of the Plan. A Participant can
accept a Restricted Stock Award only by signing and delivering to the Company a
Restricted Stock Purchase Agreement, and full payment of the Purchase Price,
within thirty days from the date the Restricted Stock Purchase Agreement was
delivered to the Participant. If the Participant does not accept the Restricted
Stock Award in this manner within thirty days, then the offer of the Restricted
Stock Award will terminate, unless the Committee determines otherwise.

4



--------------------------------------------------------------------------------



 



          6.2 Purchase Price. The Purchase Price for a Restricted Stock Award
will be determined by the Committee, and may be less than Fair Market Value (but
not less than the par value of the Shares) on the date the Restricted Stock
Award is granted. Payment of the Purchase Price must be made in accordance with
Section 9 of the Plan and the Restricted Stock Purchase Agreement, and in
accordance with any procedures established by the Company’s Stock Administration
Department, as communicated and made available to Participants through the stock
pages on the Intuit Legal Department intranet web site, and/or through the
Company’s electronic mail system.

          6.3 Terms of Restricted Stock Awards. Restricted Stock Awards will be
subject to all restrictions, if any, that the Committee may impose. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of the performance goals as set out
in advance in the Participant’s Restricted Stock Purchase Agreement, which shall
be in substantially in a form (which need not be the same for each Participant)
as the Committee or an officer of the Company (pursuant to Section 4.1(b)) shall
from time to time approve, and shall comply with and be subject to the terms and
conditions of the Plan and the Restricted Stock Purchase Agreement. Prior to the
grant of a Restricted Stock Award, the Committee shall: (a) determine the
nature, length and starting date of any Performance Period for the Restricted
Stock Award; (b) select from among the Performance Factors to be used to measure
performance goals, if any; and (c) determine the number of Shares that may be
awarded to the Participant. Prior to the payment for Shares to be purchased
under any Restricted Stock Award, the Committee shall determine the extent to
which such Restricted Stock Award has been earned. Performance Periods may
overlap and a Participant may participate simultaneously with respect to
Restricted Stock Awards that are subject to different Performance Periods and
having different performance goals and other criteria; provided, however, that
the maximum Restricted Stock Award for each Participant with respect to any
Performance Period shall be thirty percent of the Shares reserved for issuance
under the Plan.

     7. STOCK BONUSES.

          7.1 Awards of Stock Bonuses. The Committee may award Stock Bonuses to
any eligible person. No payment will be required for Shares awarded pursuant to
a Stock Bonus. A Stock Bonus may be awarded for past services already rendered
to the Company, or any Parent, Subsidiary or Affiliate of the Company pursuant
to a Stock Bonus Agreement, which shall be in substantially a form (which need
not be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of the
Plan.

          7.2 Terms of Stock Bonuses. Stock Bonuses will be subject to all
restrictions, if any, that the Committee imposes. These restrictions may be
based upon completion of a specified number of years of service with the Company
or upon completion of the performance goals as set out in advance in the
Participant’s Stock Bonus Agreement. The terms of Stock Bonuses may vary from
Participant to Participant and between groups of Participants. Prior to the
grant of a Stock Bonus, the Committee shall: (a) determine the nature, length
and starting date of any Performance Period for the Stock Bonus; (b) select from
among the Performance Factors to be used to measure performance goals; and
(c) determine the number of Shares that may be awarded to the Participant. Prior
to the issuance of any Shares or other payment to a Participant pursuant to a
Stock Bonus, the Committee will determine the extent to which the Stock Bonus
has been earned. Performance Periods may overlap and a Participant may
participate simultaneously with respect to Stock Bonuses that are subject to
different Performance Periods and having different performance goals and other
criteria; provided, however, that the maximum Stock Bonus for each Participant
with respect to any Performance Period shall be thirty percent of the Shares
reserved for issuance under the Plan.

          7.3 Form of Payment to Participant. The Committee will determine
whether a Stock Bonus will be paid to the Participant in the form of cash, whole
Shares, or a combination thereof, based on the Fair Market Value on the date of
payment, and in either a lump sum payment or in installments.

          7.4 Termination During Performance Period. If a Participant is
Terminated during a Performance Period for any reason, then the Participant will
be entitled to payment (whether in Shares, cash or otherwise) with respect to
the Stock Bonus only to the extent earned as of the date of Termination in
accordance with the Stock Bonus Agreement, unless the Committee determines
otherwise.

5



--------------------------------------------------------------------------------



 



     8. PERFORMANCE AWARDS.

          8.1 Performance Awards. A Performance Award consists of the grant to a
Participant of a specified number of Performance Units. The grant of a
Performance Unit to a Participant will entitle the Participant to receive a
specified dollar value, variable under conditions specified in the Performance
Award, if the performance goals specified in the Performance Award are achieved
and the other terms and conditions of the Performance Award are satisfied.

          8.2 Terms of Performance Awards. Each Performance Award shall be
evidenced by a Performance Award Agreement, which shall be in substantially a
form (which need not be the same for each Participant) that the Committee has
from time to time approved, and will comply with and be subject to the terms and
conditions of the Plan. Performance Awards will be subject to all conditions, if
any, that the Committee may impose. Prior to the grant of a Performance Award,
the Committee will: (a) specify the number of Performance Units granted to the
Participant; (b) specify the threshold and maximum dollar values of Performance
Units and the corresponding performance goals; (c) determine the nature, length
and starting date of any Performance Period for the Performance Award; and
(d) specify the Performance Factors to be used to measure performance goals.
Prior to the payment of any Performance Award, the Committee will determine the
extent to which the Performance Units have been earned. Performance Periods may
overlap and a Participant may participate simultaneously with respect to
Performance Awards that are subject to different Performance Periods and having
different performance goals and other criteria; provided, however, that the
maximum amount of any Performance Award for each Participant with respect to any
Performance Period shall be the lesser of 250% of Participant’s base salary at
the time of the Performance Award or $1,000,000.

          8.3 Form of Payment to Participant. Performance Awards may be paid to
a Participant currently or on a deferred basis with such reasonable interest or
dividend equivalent, if any, as the Committee determines. The Committee will
determine whether a Performance Award will be paid in the form of cash, whole
Shares, or a combination thereof, based on the Fair Market Value on the date of
payment, and in either a lump sum payment or in installments.

          8.4 Termination During Performance Period. If a Participant is
Terminated during a Performance Period for any reason, then the Participant will
be entitled to payment with respect to the Performance Awards only to the extent
earned as of the date of Termination in accordance with the Performance Award
Agreement, unless the Committee determines otherwise.

     9. PAYMENT FOR SHARE PURCHASES.

          9.1 Payment. Payment for Shares purchased pursuant to the Plan may be
made by any of the following methods (or any combination of such methods) that
are described in the applicable Stock Option Agreement or other Award Agreement
and that are permitted by law:



        (a)    in cash (by check);           (b)    by cancellation of
indebtedness of the Company to the Participant;           (c)    by surrender of
Shares that either: (1) were obtained by the Participant in the public market;
or (2) if the Shares were not obtained in the public market, they have been
owned by the Participant for more than six months and have been paid for within
the meaning of SEC Rule 144 (and, if the Shares were purchased from the Company
by use of a promissory note, the note has been fully paid with respect to the
Shares);           (d)    by tender of a full recourse promissory note having
such terms as may be approved by the Committee and bearing interest at a rate
sufficient to avoid imputation of income under Sections 483 and 1274 of the
Code; provided, however, that a Participant who is not an employee of the
Company may not purchase Shares with a promissory note unless the note is
adequately secured by

6



--------------------------------------------------------------------------------



 



                 collateral other than the Shares; and provided, further, that
the portion of the Purchase Price or Exercise Price equal to the par value of
the Shares must be paid in cash.



        (e)    by waiver of compensation due or accrued to Participant for
services rendered;           (f)    by tender of property; or           (g)   
with respect only to purchases upon exercise of an Option, and provided that a
public market for the Company’s stock exists:

                     (1) through a “same day sale” commitment from Participant
and an NASD Dealer whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares purchased in order to pay the
Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt of
the Shares to forward the Exercise Price directly to the Company; or     (2)
through a “margin” commitment from Participant and an NASD Dealer whereby
Participant irrevocably elects to exercise the Option and to pledge the Shares
purchased to the NASD Dealer in a margin account as security for a loan from the
NASD Dealer in the amount of the Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of the Shares to forward the Exercise Price
directly to the Company.

          9.2 Loan Guarantees. The Committee may, in its sole discretion, help a
Participant pay for Shares purchased under the Plan by authorizing a guarantee
by the Company of a third-party loan to the Participant.

          9.3 Issuance of Shares. Upon payment of the applicable Purchase Price
or Exercise Price (or a commitment for payment from the NASD Dealer designated
by the Participant in the case of an exercise by means of a “same-day sale” or
“margin” commitment), and compliance with other conditions and procedures
established by the Company for the purchase of shares, the Company shall issue
the Shares registered in the name of Participant (or in the name of the NASD
Dealer designated by the Participant in the case of an exercise by means of a
“same-day sale” or “margin” commitment) and shall deliver certificates
representing the Shares (in physical or electronic form, as appropriate). The
Shares may be subject to legends or other restrictions as described in Section
14 of the Plan.

     10. WITHHOLDING TAXES.

          10.1 Withholding Generally. Whenever Shares are to be issued under
Awards granted under the Plan, the Company may require the Participant to pay to
the Company an amount sufficient to satisfy federal, state and local withholding
tax requirements prior to the delivery of any certificate(s) for the Shares. If
a payment in satisfaction of an Award is to be made in cash, the payment will be
net of an amount sufficient to satisfy federal, state, and local withholding tax
requirements.

          10.2 Stock Withholding. When, under applicable tax laws, a Participant
incurs tax liability in connection with the exercise or vesting of any Award
that is subject to tax withholding and the Participant is obligated to pay the
Company the amount required to be withheld, the Committee may, in its sole
discretion, allow the Participant to satisfy the minimum withholding tax
obligation by electing to have the Company withhold from the Shares to be issued
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld, determined on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in writing in a form acceptable to the
Committee.

     11. PRIVILEGES OF STOCK OWNERSHIP. No Participant will have any rights as a
stockholder of the Company with respect to any Shares until the Shares are
issued to the Participant. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to the Shares; provided, however, that if the Shares are Restricted
Stock, any new, additional or different securities the Participant may become
entitled to receive with respect to the Shares by virtue of a stock dividend,
stock split or any other change in the corporate or capital structure of the
Company will be subject to the same restrictions as the

7



--------------------------------------------------------------------------------



 



Restricted Stock; provided further, that the Participant will have no right to
retain such dividends or distributions with respect to Shares that are
repurchased at the Participant’s original Exercise Price or Purchase Price
pursuant to Section 13.

     12. TRANSFERABILITY. Awards granted under the Plan, and any interest
therein, shall not be transferable or assignable by the Participant, and may not
be made subject to execution, attachment or similar process, otherwise than by
will or by the laws of descent and distribution or as consistent with the Plan
and specific Award Agreement provisions relating thereto. During the lifetime of
the Participant an Award shall be exercisable only by the Participant, and any
elections with respect to an Award may be made only by the Participant.

     13. RESTRICTIONS ON SHARES. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase all or a portion of a Participant’s Shares that are not “Vested” (as
defined in the Award Agreement), following the Participant’s Termination, at any
time within ninety days after the later of (i) the Participant’s Termination
Date or (ii) the date the Participant purchases Shares under the Plan, for cash
or cancellation of purchase money indebtedness with respect to Shares, at the
Participant’s original Exercise Price or Purchase Price; provided that upon
assignment of the right to repurchase, the assignee must pay the Company, upon
assignment of the right to repurchase, cash equal to the excess of the Fair
Market Value of the Shares over the original Purchase Price.

     14. CERTIFICATES. All certificates for Shares or other securities delivered
under the Plan (whether in physical or electronic form, as appropriate) will be
subject to stock transfer orders, legends and other restrictions that the
Committee deems necessary or advisable, including without limitation
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system on which the Shares may be listed.

     15. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other transfer
instruments approved by the Committee, appropriately endorsed in blank, with the
Company or an agent designated by the Company, to hold in escrow until such
restrictions have lapsed or terminated, and the Committee may cause a legend or
legends referencing such restrictions to be placed on the certificates. Any
Participant who is permitted to execute a promissory note as partial or full
consideration for the purchase of Shares under the Plan will be required to
pledge and deposit with the Company all or part of the Shares purchased as
collateral to secure the payment of the Participant’s obligation to the Company
under the promissory note; provided, however, that the Committee may require or
accept other or additional forms of collateral to secure the payment of such
obligation and, in any event, the Company will have full recourse against the
Participant under the promissory note notwithstanding any pledge of the
Participant’s Shares or other collateral. In connection with any pledge of the
Shares, the Participant will be required to execute and deliver a written pledge
agreement in a form that the Committee has from time to time approved. The
Shares purchased with the promissory note may be released from the pledge on a
pro rata basis as the promissory note is paid.

     16. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award shall not be
effective unless the Award is in compliance with all applicable state, federal
and foreign securities laws, rules and regulations of any governmental body, and
the requirements of any stock exchange or automated quotation system on which
the Shares may then be listed, as they are in effect on the date of grant of the
Award and also on the date of exercise or other issuance. Notwithstanding any
other provision in the Plan, the Company shall have no obligation to issue or
deliver certificates for Shares under the Plan prior to (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable, and/or (b) completion of any registration or other qualification
of such shares under any state, federal or foreign law or ruling of any
governmental body that the Company determines to be necessary or advisable. The
Company shall be under no obligation to register the Shares with the SEC or to
effect compliance with the registration, qualification or listing requirements
of any state, federal or foreign securities laws, stock exchange or automated
quotation system, and the Company shall have no liability for any inability or
failure to do so.

     17. NO OBLIGATION TO EMPLOY. Nothing in the Plan or any Award granted under
the Plan shall confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any

8



--------------------------------------------------------------------------------



 



other relationship with, the Company or any Parent, Subsidiary or Affiliate of
the Company or limit in any way the right of the Company or any Parent,
Subsidiary or Affiliate of the Company to terminate Participant’s employment or
other relationship at any time, with or without cause.

     18. EXCHANGE AND BUYOUT OF AWARDS. The Committee may, at any time or from
time to time, authorize the Company, with the consent of the respective
Participants, to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards. The Committee may at any time buy from a
Participant an Option previously granted with payment in cash, Shares or other
consideration, based on such terms and conditions as the Committee and the
Participant shall agree.

     19. CORPORATE TRANSACTIONS.

          19.1 Assumption or Replacement of Awards by Successor. In the event of
(a) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company and the Awards granted under the Plan are assumed or replaced by the
successor corporation, which assumption shall be binding on all Participants),
(b) a dissolution or liquidation of the Company, (c) the sale of substantially
all of the assets of the Company, or (d) any other transaction which qualifies
as a “corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company), any or all outstanding Awards may be assumed
or replaced by the successor corporation, which assumption or replacement shall
be binding on all Participants. In the alternative, the successor corporation
may substitute equivalent Awards or provide substantially similar consideration
to Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
corporation, if any, refuses to assume or replace the Awards, as provided above,
pursuant to a transaction described in this Section 19.1, such Awards shall
expire in connection the transaction at such time and on such conditions as the
Board shall determine.

          19.2 Other Treatment of Awards. Subject to any greater rights granted
to Participants under Section 19.1, in the event of the occurrence of any
transaction described in Section 19.1, any outstanding Awards shall be treated
as provided in the applicable agreement or plan of merger, consolidation,
dissolution, liquidation, sale of assets or other “corporate transaction.”

          19.3 Assumption of Awards by the Company. The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either (a) granting an Award under the Plan in substitution of
such other company’s award, or (b) assuming such award as if it had been granted
under the Plan if the terms of such assumed award could be applied to an Award
granted under the Plan. Such substitution or assumption shall be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under the Plan if the other company had applied the rules of
the Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award shall remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.

     20. ADOPTION AND STOCKHOLDER APPROVAL. The Plan became effective on
February 1, 1993, which was the date that it was adopted by the Board (the
“Effective Date”) and was approved by the stockholders on February 3, 1993.

     21. TERM OF PLAN. The Plan will terminate ten years from the Effective
Date.

     22. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate
or amend the Plan in any respect, including without limitation amendment of any
form of Award Agreement or

9



--------------------------------------------------------------------------------



 



instrument to be executed pursuant to the Plan. In addition, pursuant to
Section 4.1(k), the Board has delegated to the Committee the authority to make
certain amendments to the Plan. Notwithstanding the foregoing, neither the Board
nor the Committee shall, without the approval of the stockholders of the
Company, amend the Plan in any manner that requires such stockholder approval
pursuant to the Code or the regulations promulgated thereunder as such
provisions apply to ISO plans, or pursuant to the Exchange Act or any rule
promulgated thereunder. In addition, no amendment that is detrimental to a
Participant may be made to any outstanding Award without the consent of the
Participant.

     23. NONEXCLUSIVITY OF THE PLAN; UNFUNDED PLAN. Neither the adoption of the
Plan by the Board, the submission of the Plan to the stockholders of the Company
for approval, nor any provision of the Plan shall be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases. The Plan shall be unfunded. Neither the Company nor the Board shall be
required to segregate any assets that may at any time be represented by Awards
made pursuant to the Plan. Neither the Company, the Committee, nor the Board
shall be deemed to be a trustee of any amounts to be paid under the Plan.

     24. DEFINITIONS. As used in the Plan, the following terms shall have the
following meanings:



        (a)    “Affiliate” means any corporation that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, another corporation, where “control” (including the terms
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to cause the direction of the management and policies of
the corporation, whether through the ownership of voting securities, by contract
or otherwise.           (b)    “Award” means any award under the Plan, including
any Option, Restricted Stock or Stock Bonus.           (c)    “Award Agreement”
means, with respect to each Award, the signed written agreement between the
Company and the Participant setting forth the terms and conditions of the Award.
          (d)    “Board” means the Board of Directors of the Company.          
(e)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.           (f)    “Committee” means the
committee appointed by the Board to administer the Plan, or if no committee is
appointed, the Board. Each member of the Committee shall be (i) a “non-employee
director” for purposes of Section 16 and Rule 16b-3 of the Exchange Act, and
(ii) an “outside director” for purposes of Section 162(m) of the Code, unless
the Board has fewer than two such outside directors.           (g)    “Company”
means Intuit Inc., a corporation organized under the laws of the State of
Delaware, or any successor corporation.           (h)    “Disability” means a
disability within the meaning of Section 22(e)(3) of the Code, as determined by
the Committee.           (i)    “Exchange Act” means the Securities Exchange Act
of 1934, as amended, and the regulations promulgated thereunder.           (j)
   “Exercise Price” means the price at which a Participant who holds an Option
may purchase the Shares issuable upon exercise of the Option.           (k)   
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

10



--------------------------------------------------------------------------------



 



                   (1) if such Common Stock is then quoted on the NASDAQ
National Market, its last reported sale price on the NASDAQ National Market on
such date or, if no such reported sale takes place on such date, the average of
the closing bid and asked prices;     (2) if such Common Stock is publicly
traded and is then listed on a national securities exchange, the last reported
sale price on such date or, if no such reported sale takes place on such date,
the average of the closing bid and asked prices on the principal national
securities exchange on which the Common Stock is listed or admitted to trading;
    (3) if such Common Stock is publicly traded but is not quoted on the NASDAQ
National Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on such date, as
reported by The Wall Street Journal, for the over-the-counter market; or     (4)
if none of the foregoing is applicable, by the Board of Directors of the Company
in good faith.



        (l)    “Insider” means an officer or director of the Company or any
other person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.           (m)    “ISO” means an Incentive Stock
Option within the meaning of the Code.           (n)    “NASD Dealer” means
broker-dealer that is a member of the National Association of Securities
Dealers, Inc.           (o)    “NQSO” means a nonqualified stock option that
does not qualify as an Incentive Stock Option within the meaning of the Code.  
        (p)    “Option” means an award of an option to purchase Shares pursuant
to Section 5 of the Plan.           (q)    “Parent” means any corporation (other
than the Company) in an unbroken chain of corporations ending with the Company,
if at the time of the granting of an Award under the Plan, each of such
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.           (r)    “Participant” means a person who
receives an Award under the Plan.           (s)    “Performance Award” means an
award of Shares, or cash in lieu of Shares, pursuant to Section 8 of the Plan.  
        (t)    “Performance Factors” means the factors selected by the Committee
from among the following measures to determine whether the performance goals
established by the Committee and applicable to Awards have been satisfied:

             (1) Net revenue and/or net revenue growth;          (2) Earnings
before income taxes and amortization and/or earnings before income taxes and
amortization growth;          (3) Operating income and/or operating income
growth;          (4) Net income and/or net income growth;          (5) Earnings
per share and/or earnings per share growth;

11



--------------------------------------------------------------------------------



 



             (6) Total stockholder return and/or total stockholder return
growth;          (7) Return on equity;          (8) Operating cash flow return
on income;          (9) Adjusted operating cash flow return on income;    
     (10) Economic value added; and          (11) Individual business
objectives.



        (u)    “Performance Period” means the period of service determined by
the Committee, not to exceed five years, during which years of service or
performance is to be measured for Restricted Stock Awards, Stock Bonuses or
Performance Awards.           (v)    “Plan” means this Intuit 1993 Equity
Incentive Plan, as amended from time to time.           (w)    “Prospectus”
means the prospectus relating to the Plan, as amended from time to time, that is
prepared by the Company and delivered or made available to Participants pursuant
to the requirements of the Securities Act.           (x)    “Purchase Price”
means the price to be paid for Shares acquired under the Plan, other than Shares
acquired upon exercise of an Option.           (y)    “Restricted Stock Award”
means an award of Shares pursuant to Section 6 of the Plan.           (z)   
“SEC” means the Securities and Exchange Commission.           (aa)   
“Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.           (bb)    “Shares” means shares of
the Company’s Common Stock $0.01 par value, reserved for issuance under the
Plan, as adjusted pursuant to Sections 2 and 19, and any successor security.  
        (cc)    “Stock Bonus” means an award of Shares, or cash in lieu of
Shares, pursuant to Section 7 of the Plan.           (dd)    “Subsidiary” means
any corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if, at the time of granting of the Award, each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.           (ee)    “Ten
Percent Stockholder” means any person who directly or by attribution owns more
than ten percent of the total combined voting power of all classes of stock of
the Company or any Parent or Subsidiary of the Company.           (ff)   
“Termination” or “Terminated” means, for purposes of the Plan with respect to a
Participant, that the Participant has ceased to provide services as an employee,
director, consultant, independent contractor or adviser, to the Company or a
Parent, Subsidiary or Affiliate of the Company; provided that a Participant
shall not be deemed to be Terminated if the Participant is on a leave of absence
approved by the Committee or by an officer of the Company designated by the
Committee; and provided further, that during any approved leave of absence,
vesting of Awards

12



--------------------------------------------------------------------------------



 



                  shall be suspended or continue in accordance with guidelines
established from time to time by the Committee. Subject to the foregoing, the
Committee shall have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).

13